UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 23, 2012 3D SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-34220 95-4431352 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 333 Three D Systems Circle Rock Hill, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (803) 326-3900 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On February 23, 2012, 3D Systems Corporation (the “Company”) issued a press release setting forth the Company’s results of operations for its fourth quarter and year ended December 31, 2011.A copy of the Company’s press release is furnished herewith as Exhibit 99.1 and is incorporated into this Item 2.02 by reference.The information in this Item (and in such press release) shall not be deemed “filed” with the SEC for purposes of the Securities Exchange Act of 1934, as amended nor incorporated by reference in any registration statement filed by the Company under the Securities Act of 1933, as amended. Item 7.01.Regulation FD Disclosure. Included in the press release mentioned above is an announcement that the Company plans to hold a conference call and webcast at 11:30 a.m., Eastern Time, on Thursday, February 23, 2012, to discuss its fourth quarter and year ended December 31, 2011 financial results.A copy of this press release, which contains additional information regarding how to access the conference call and webcast and how to listen to a recorded playback of the call after it is completed, is furnished herewith as Exhibit 99.1 to this Current Report on From 8-K and incorporated by reference herein.The slides to be presented on the webcast are furnished herewith as Exhibit 99.2 to this Current Report on Form 8-K and are incorporated herein by reference.The information contained in this Item7.01, including Exhibit99.1 and Exhibit 99.2, shall not be deemed “filed” with the SEC nor incorporated by reference in any registration statement filed by the Company under the Securities Act of 1933, as amended. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Press Release dated February 23, 2012. Webcast slides dated February 23, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 3D SYSTEMS CORPORATION Date: February 23, 2012 By:/s/ Robert M. Grace, Jr. (Signature) Name: Robert M. Grace,Jr. Title: Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Exhibit Description Press Release dated February 23, 2012. Webcast slides dated February 23, 2012.
